Citation Nr: 1428763	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969 with additional service in the Army Reserve, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2010, the Veteran presented testimony at a video hearing before the undersigned.

In September 2011, the Board remanded the case for further development.

The issue of a spine disability has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's degenerative arthritis of the right and left knees were not affirmatively shown to have had onset during active service, manifested to a compensable degree within one year after the separation from service in 1969, or related to an injury, disease, or event in active service or during a period of ACDUTRA or INACDUTRA.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated November 2006 satisfied the duty to notify provisions.  This letter notified the Veteran of the information and evidence necessary to substantiate his service connection claims and the general criteria for the establishment of an effective date and of the disability rating.

The Veteran's service treatment records and VA medical treatment records have been obtained.  Although the Veteran stated during the September 2010 hearing that he received private treatment for his knees, he has not submitted these records or the private opinion from his treating physician during the 60-day period following the hearing as he stated he would.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in October 2011 pursuant to the Board's September 2011 remand.  The record does not reflect that this examination is inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology to the extent it is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that he has right and left knee arthritis (herein after bilateral knee disability) from the wear and tear of performing parachute jumping exercises during service.  The Veteran testified that he estimated he performed over 35 jumps during his active service and approximately 75 jumps during his ten years of Reserve service.  The Veteran discussed an incident that occurred in August 1974 when he was in the Reserves.  He reported that he had a parachuting accident and fell from a height of approximately 40 feet which knocked him unconscious and resulted in a hospital stay.  He testified that he injured his knees during this incident and has had knee pain since the 1970s.

The Veteran's DD Form 214 indicates that he received a parachute badge.  There are no findings of any knee related symptomatology in his service treatment records.  The Veteran indicated that he did not have a trick or locked knee on the report of medical history at separation and his lower extremities were noted to be normal on separation examination in May 1969.  

There are several records documenting that the Veteran had a parachuting accident while on annual training on August 13, 1974.  The Veteran fell from approximately 50 feet above the ground and immediately had pain in the right ankle and lumbar area.  An August 1974 letter of instruction for convalescence status reflected a diagnosis of acute lumbosacral strain incurred in the LOD (line of duty) with an approximated period of treatment/convalescence of six months.  There were no findings pertaining to the knees.  On annual examination in August 1976 and the March 1981 scuba qualification examination, the Veteran indicated that he did not have a trick or locked knee on the report of medical history and his lower extremities were noted to be normal on examination.  

It appears that the Veteran was on a period of ACDUTRA at the time of the August 1974 parachuting accident.  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c)(1) (2013).  As noted in the introduction, the Veteran had active duty from June 1966 to June 1969 and by means of this service he is a "veteran" under the law.  As to his service in the Reserves, he is not a "veteran" unless or until it is shown that he was disabled "from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he was disabled "from an injury incurred or aggravated in line of duty" during a period of inactive duty training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.  Thus, if the evidence shows that the Veteran's current bilateral knee disability is a result of his parachutes jumps, to include the 75 parachute jumps while on a period of ACDUTRA or INACDUTRA during his 10 years in the Reserves, service connection will be granted.

Post-service medical records show that the Veteran was diagnosed as having degenerative joint disease of the knees.  See February 2006, June 2009, and October 2011 VA examinations.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no competent medical evidence of record showing that the Veteran's degenerative joint disease of the knees had its onset during active service or is related to any disease or injury during service or while on a period of ACDUTRA or INACDUTRA.  The record contains no pertinent post-service treatment records of the knees.  

The Veteran was afforded VA examinations in connection with his claim.  The February 2008 VA examination is considered inadequate because, although the claims file was reviewed, the impact of the August 1974 accident was not considered.  The Veteran had another examination in June 2009.  Although it was the same examiner who provided the February 2008 opinion, the examiner indicated that the claims file was not available for review in conjunction with that examination.

In October 2011, the Veteran was afforded a third VA examination from a different examiner.  Following a review of the file and a physical examination, the examiner opined that the Veteran's bilateral knee degenerative arthritis was less likely as not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that the service treatment records, including the August 1976 and March 1981 examinations, do not document any knee conditions and there were no immediate post-military medical records documenting a knee condition from military service.  Further, the Veteran's parachute jumping did not cause or exacerbate the current bilateral knee degenerative arthritis as the Veteran's current bilateral standing knee x-rays demonstrate degenerative arthritis consistent with similar age matched cohorts without a history of parachuting.  The examiner found the Veteran's condition to be a natural progression of degenerative arthritis and the Veteran did not demonstrate any exacerbation or acceleration of the disease process based on his age and body habitus.  

The October 2011 VA examiner provided a definitive opinion that the Veteran's current disability was not related to active service or a period of ACDUTRA or INACDUTRA, including parachute jumping during those time periods.  As the examiner provided a detailed rationale and cited to specific evidence in the file as support for his opinion, the Board finds it to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The evidence does not show that the Veteran was diagnosed with degenerative arthritis of the right and left knees within one year following his separation from service in 1969.  Additionally, evidence since that time does not suggest that he had arthritis of the knees during that time period.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, this presumption does not apply to periods of ACDUTRA and INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's right and left knee arthritis is caused by or related to service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  In addition, the Veteran's statements that he experienced the same knee pain since the 1970s is not supported by the evidence of record which shows that the Veteran himself indicated that he did not have a trick or locked knee on the report of medical history in August 1976 and March 1981, and his lower extremities were noted to be normal on examination at that time.  

The competent medical evidence of record does not show that the Veteran's right and left knee arthritis had its onset during active service or is related to any in-service disease or injury.  The VA examiner considered the Veteran's theory of entitlement; however, the theory was not endorsed in the expert opinion.

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


